Case 1:18-cr-00419-BMC Document 83 Filed 04/30/19 Page 1 of 28 PageID #: 231



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK

       ------------------------------X          Docket#
       UNITED STATES OF AMERICA,     :          18-cr-00419-BMC-5
                                     :
            - versus -               :          U.S. Courthouse
                                     :          Brooklyn, New York
                                     :
                                     :
       XUE WEI QU,                   :          March 28, 2019
                     Defendant       :          9:48 AM
       ------------------------------X

                TRANSCRIPT OF CRIMINAL CAUSE FOR PLEADING
                  BEFORE THE HONORABLE CHERYL L. POLLAK
                     UNITED STATES MAGISTRATE JUDGE
       A    P    P    E     A    R    A     N   C     E    S:



       For the Government:                Richard P. Donoghue, Esq.
                                          United States Attorney

                                     BY: William P. Campos, Esq.
                                         Assistant U.S. Attorney
                                         Robert Kaftal, Esq.
                                         Special Assistant
                                         U.S. Attorney
                                         271 Cadman Plaza East
                                         Brooklyn, New York 11201



       For the Defendant:                 Lawrence G. Mottola, Esq.
                                          Demidchik Law Firm
                                          136-18 39th Avenue
                                          8th Floor
                                          Flushing, NY 11354


       Transcription Service:             Transcriptions Plus II, Inc.
                                          61 Beatrice Avenue
                                          West Islip, New York 11795
                                          laferrara44@gmail.com




       Proceedings recorded by electronic sound-recording,
       transcript produced by transcription service
Case 1:18-cr-00419-BMC Document 83 Filed 04/30/19 Page 2 of 28 PageID #: 232



                                                                               2
                                   Proceedings

 1                THE CLERK:     This is matter of the United States

 2   v. Xue Wei Qu, case number 18-cr-419, Criminal Cause for

 3   Pleading.

 4                Counsel, please state your appearances for the

 5   record.

 6                MR. CAMPOS:      William Campos for the United

 7   States.    Also present, your Honor, is Special Assistant

 8   United States Attorney Robert Kaftal.

 9                Good morning.

10                THE COURT:     Good morning.

11                MR. MOTTOLA:      Good morning, your Honor.

12                For Ms. Qu, Lawrence Mottola.

13                THE COURT:     All right, good morning.

14                And we have with us this morning, a Mandarin

15   interpreter?

16                MR. CAMPOS:      Yes, your Honor.

17                THE COURT:     Would you please state your name

18   for the record?

19                THE INTERPRETER:       Patsy Ong.

20   (INTERPRETER SWORN)

21                THE COURT:     All right.      You may be seated.

22                Good morning, Ms. Xue Wei Qu.           Am I pronouncing

23   your name right?

24                THE DEFENDANT:      Yes.

25                THE COURT:     Okay.    We're using the services of




                         Transcriptions Plus II, Inc.
Case 1:18-cr-00419-BMC Document 83 Filed 04/30/19 Page 3 of 28 PageID #: 233



                                                                               3
                                   Proceedings

 1   an interpreter to assist you in understanding these

 2   proceedings.      If at any point something is said that you

 3   don't understand, please tell me, okay?

 4                THE DEFENDANT:      Yes.

 5                THE COURT:     Okay.    All right.

 6                The first issue I want to deal with is your

 7   consent to have me hear your plea.            You understand that

 8   this is Judge Cogan's case and he is the United States

 9   district judge who will sentence you and who will make

10   the ultimate decision as to whether or not to accept your

11   plea of guilty.

12                If you wish, you have the absolute right to

13   have Judge Cogan hear your plea and if you choose to do

14   that, there will be no prejudice to you.

15                On the other hand, if you wish, I will hear

16   your plea this afternoon and a transcript of these

17   proceedings will be made from the tape recording devices

18   here in the courtroom and that transcript will be given

19   to Judge Cogan at the time of your sentence and when he

20   considers whether or not to accept your plea of guilty.

21                Do you wish to give up your right to have

22   Judge Cogan hear your plea and proceed instead before me

23   this morning?

24                THE DEFENDANT:      Yes.

25                THE COURT:     Do you make this decision




                         Transcriptions Plus II, Inc.
Case 1:18-cr-00419-BMC Document 83 Filed 04/30/19 Page 4 of 28 PageID #: 234



                                                                               4
                                   Proceedings

 1   voluntarily and of your own free will?

 2                THE DEFENDANT:         Yes, it is.

 3                THE COURT:     Has anyone made any threats or

 4   promises to get you to agree to have me hear your plea?

 5                THE DEFENDANT:         No.

 6                THE COURT:     This is the consent form I believe

 7   you signed earlier.

 8                Have you seen this before?           Have you seen it

 9   before?

10                THE DEFENDANT:         Yes.

11                THE COURT:     Okay.     Did you discuss it with your

12   attorney?

13                THE DEFENDANT:         Yes.

14                THE COURT:     Okay.     And is that your signature

15   there on the form?

16                THE DEFENDANT:         Correct.

17                THE COURT:     Okay.     And I will note for the

18   record that it's been signed by counsel for the defendant

19   and by the Assistant United States Attorney and I am

20   endorsing it, as well.         Is today the 27th or is it the

21   28th?

22                MR. CAMPOS:      Today is the 28th, your Honor.

23                THE COURT:     Okay.     It's dated the 27th.       I will

24   just --

25                MR. CAMPOS:      Oh.




                         Transcriptions Plus II, Inc.
Case 1:18-cr-00419-BMC Document 83 Filed 04/30/19 Page 5 of 28 PageID #: 235



                                                                               5
                                   Proceedings

 1                THE COURT:     -- put the 28th underneath my

 2   signature, so we know.         Okay, that's fine.       I just was a

 3   little confused.

 4                So now, before I can hear your plea, there are

 5   a number of questions that I must ask you to ensure that

 6   it is a valid plea.        If you don't understand any of my

 7   questions, please tell me and I'll rephrase them, okay?

 8                THE DEFENDANT:      Yes.

 9                THE COURT:     Will you raise your right hand,

10   please?

11   X U E    W E I   Q U ,

12         having been first duly sworn, was examined and

13         testified as follows:

14                THE COURT:     You understand that having been

15   sworn, your answers to my questions will be subject to

16   the penalties of perjury or making a false statement if

17   you don't answer them truthfully.

18                Do you understand that?

19                THE DEFENDANT:      Yes.

20                THE COURT:     Okay.    What is your full name?

21                THE DEFENDANT:      My last name is Qu, and my full

22   name is Xue Wei Qu.

23                THE COURT:     Okay.    And Ms. Qu, how old are you?

24                THE DEFENDANT:      I was born October 18th, 1966.

25                THE COURT:     Okay.    And how far did you go in




                         Transcriptions Plus II, Inc.
Case 1:18-cr-00419-BMC Document 83 Filed 04/30/19 Page 6 of 28 PageID #: 236



                                                                               6
                                   Proceedings

 1   school?    What's your educational level?

 2                THE DEFENDANT:      High school.

 3                THE COURT:     Did you finish high school?

 4                THE DEFENDANT:      Yes.

 5                THE COURT:     Okay.

 6                Have you had any problems communicating with

 7   your attorney?

 8                THE DEFENDANT:      No.

 9                THE COURT:     And counsel, have you had any

10   problems communicating with your client?

11                MR. MOTTOLA:      No, your Honor.

12                THE COURT:     Do you communicate with her in

13   Mandarin or do you use an interpreter or how do you

14   communicate?

15                MR. MOTTOLA:      She speaks limited English.          I

16   use English when possible but my support staff all speak

17   Mandarin, as well, and they often will translate when we

18   have lengthy conversations.

19                THE COURT:     Okay.    So Ms. Qu, you do understand

20   some English.

21                Is that correct?

22                THE DEFENDANT:      A little bit.

23                THE COURT:     Okay.    So are you presently or have

24   you recently been under the care of either a physician or

25   a psychiatrist?




                         Transcriptions Plus II, Inc.
Case 1:18-cr-00419-BMC Document 83 Filed 04/30/19 Page 7 of 28 PageID #: 237



                                                                               7
                                   Proceedings

 1                THE DEFENDANT:      No.

 2                THE COURT:     In the last 24 hours, have you

 3   taken any narcotic drugs?

 4                THE DEFENDANT:      No.

 5                THE COURT:     Any medicine or pills of any kind

 6   in the last 24 hours?

 7                THE DEFENDANT:      No.    No.

 8                THE COURT:     Have you had any alcohol to drink

 9   in the last 24 hours?

10                THE DEFENDANT:      No.

11                THE COURT:     Have you ever been hospitalized or

12   treated for a narcotics addiction?

13                THE DEFENDANT:      No.

14                THE COURT:     Have you ever been treated for any

15   mental or emotional problems?

16                THE DEFENDANT:      No.

17                THE COURT:     As you sit here today, is your mind

18   clear?

19                THE DEFENDANT:      Yes.

20                THE COURT:     Do you understand what we are doing

21   here today?

22                THE DEFENDANT:      I do.

23                THE COURT:     Counsel, have you discussed the

24   matter of pleading guilty with your client?

25                MR. MOTTOLA:      Yes, your Honor.




                         Transcriptions Plus II, Inc.
Case 1:18-cr-00419-BMC Document 83 Filed 04/30/19 Page 8 of 28 PageID #: 238



                                                                               8
                                   Proceedings

 1                THE COURT:     And does she understand the rights

 2   that she will be waiving by pleading guilty?

 3                MR. MOTTOLA:      Yes, your Honor.

 4                THE COURT:     In your view, is she capable of

 5   understanding the nature of these proceedings?

 6                MR. MOTTOLA:      Yes.

 7                THE COURT:     Do you have any doubt as to her

 8   competence to plead at this time?

 9                MR. MOTTOLA:      No.

10                THE COURT:     Have you advised her of the maximum

11   sentence and the fine that can be imposed as a result of

12   her plea here?

13                MR. MOTTOLA:      I have, your Honor.        We discussed

14   the plea agreement last week in my office, and again this

15   morning with the aid of the interpreter.

16                THE COURT:     And have you discussed with her the

17   operation of the sentencing guidelines in this case?

18                MR. MOTTOLA:      I have.

19                THE COURT:     And I take it, counsel, you are

20   retained in this matter?

21                MR. MOTTOLA:      Yes, your Honor.

22                THE COURT:     Okay.

23                THE DEFENDANT:      Correct.

24                THE COURT:     So Ms. Qu, first of all, I want to

25   make sure that you understand that you have the right to




                         Transcriptions Plus II, Inc.
Case 1:18-cr-00419-BMC Document 83 Filed 04/30/19 Page 9 of 28 PageID #: 239



                                                                               9
                                   Proceedings

 1   be represented by an attorney in connection with these

 2   charges.

 3                Do you understand that?

 4                THE DEFENDANT:      I understand.

 5                THE COURT:     Okay.    Now I know you have retained

 6   counsel in this case but if for some reason, you could

 7   not afford counsel, the Court would appoint an attorney

 8   to represent you.

 9                Do you understand that?

10                THE DEFENDANT:      I do.

11                THE COURT:     Do you feel that you have had

12   enough time to discuss your case with your attorney?

13                THE DEFENDANT:      Yes.

14                THE COURT:     And are you satisfied to have him

15   represent you?

16                THE DEFENDANT:      Yes, I am satisfied.

17                THE COURT:     Okay.    Have you received a copy of

18   the indictment, the charges in this case?

19                THE DEFENDANT:      Yes, I have.

20                THE COURT:     Okay.    And have you discussed the

21   charges with your attorney?

22                THE DEFENDANT:      Yes.

23                THE COURT:     Okay.    Now it's my understanding

24   that you seek to plead guilty today to Count 1 of the

25   indictment which charges you with charges you with in or




                         Transcriptions Plus II, Inc.
Case 1:18-cr-00419-BMC Document 83 Filed 04/30/19 Page 10 of 28 PageID #: 240



                                                                                10
                                    Proceedings

  1   about and between April 2011, and December 2016, both

  2   dates being approximate and inclusive within the Eastern

  3   District of New York, and elsewhere, you together with

  4   others did knowingly and intentionally conspire to

  5   traffic in goods, specifically handbags, wallets, belts,

  6   scarves, and other merchandise, and to use one or more

  7   counterfeit marks on and in connection with these goods

  8   in violation of U.S. law.

  9               Do you understand that?

10                THE DEFENDANT:       I understand.

 11               THE COURT:      First of all, let me just make sure

 12   you understand what a conspiracy is.            A conspiracy is

 13   simply an agreement between two or more people to do

 14   something unlawful.       In this case, you're charged with

 15   agreeing with others to traffic in goods that had

16    counterfeit marks.

 17               Do you understand the charge?

 18               THE DEFENDANT:       I do.

 19               THE COURT:      And you've discussed this charge

 20   with your attorney?

21                THE DEFENDANT:       Yes, we have discussed it.

 22               THE COURT:      I want to make sure that you

 23   understand the rights that you will be giving up if you

24    decide to plead guilty to this charge.

 25               If you were to persist in pleading not guilty,




                         Transcriptions Plus II, Inc.
Case 1:18-cr-00419-BMC Document 83 Filed 04/30/19 Page 11 of 28 PageID #: 241



                                                                                11
                                    Proceedings

  1   under the Constitution and the laws of the United States,

  2   you would be entitled to a speedy and public trial by

  3   jury with the assistance of counsel on the charge

  4   contained in the indictment.

  5               Do you understand that?

  6               THE DEFENDANT:       I do understand.

  7               THE COURT:      At the trial, you would be presumed

  8   innocent.     The government would have to overcome that

  9   presumption and prove you guilty by competent evidence

 10   and beyond a reasonable doubt.

 11               You would not have to prove that you were

 12   innocent.     If the government were to fail, the jury would

 13   have the duty to find you not guilty.

14                Do you understand that?

15                THE DEFENDANT:       I do.

 16               THE COURT:      In the course of a trial, the

17    witnesses for the government would have to come to court.

 18   They would have to testify in your presence.              Your

 19   attorney would have the right to cross-examine those

 20   witnesses for the government, to object to any evidence

 21   offered by the government and he could subpoena witnesses

 22   and offer testimony and evidence on your behalf.

 23               Do you understand that?

24                THE DEFENDANT:       I do.

 25               THE COURT:      At the trial, while you would have




                         Transcriptions Plus II, Inc.
Case 1:18-cr-00419-BMC Document 83 Filed 04/30/19 Page 12 of 28 PageID #: 242



                                                                                12
                                    Proceedings

  1   the right to testify if you chose to do so, you could not

  2   be forced to testify.        Under the Constitution of the

  3   United States, a defendant in a criminal case cannot be

  4   forced to take the witness stand and say anything that

  5   could be used to show that she is guilty of the crime

  6   with which they've been charged.

  7               If you were to decide not to testify, the Court

  8   would instruct the jury that they could not hold that

  9   decision against you.

 10               Do you understand that?

 11               THE DEFENDANT:       Yes.

 12               THE COURT:      If you plead guilty on the other

 13   hand, I'm going to have to ask you certain questions

 14   about what it is that you did in order to satisfy myself

 15   that you are, in fact, guilty of the charge to which you

 16   seek to plead guilty.        And you're going to have to answer

17    my questions and acknowledge your guilt.

 18               Thus, you will be giving up that right that I

 19   just described; that is, the right not to say anything

 20   that could be used to show that you are guilty of the

 21   crime with which you've been charged.

 22               Do you understand that?

23                THE DEFENDANT:       I do.

 24               THE COURT:      If you plead guilty and I recommend

 25   to Judge Cogan to accept your plea, you will be giving up




                         Transcriptions Plus II, Inc.
Case 1:18-cr-00419-BMC Document 83 Filed 04/30/19 Page 13 of 28 PageID #: 243



                                                                                13
                                    Proceedings

  1   your constitutional right to a trial and all of the other

  2   rights that I have just described.           There will be no

  3   further trial of any kind.         Judge Cogan will simply enter

  4   a judgment of guilty based upon your guilty plea.

  5                Do you understand that?

  6                THE DEFENDANT:      Yes.

  7                THE COURT:     Are you willing to give up your

  8   right to a trial and the other rights that I have just

  9   described?

 10                THE DEFENDANT:      Yes, I am giving up the -- the

 11   right to a trial.

 12                THE COURT:     And all of the other rights that

 13   I've just described?

14                 THE DEFENDANT:      Yes.

 15                THE COURT:     Now I understand there is a written

 16   plea agreement.      I am marking it as Court Exhibit 1 for

17    purposes of today's proceedings.

 18                Ms. Qu, could you please take a look at this

 19   and tell me first of all, if you've seen the agreement

 20   before?

 21                THE DEFENDANT:      Yes, I have seen it before.

 22                THE COURT:     Has it been read to you in your

 23   language?

 24                THE DEFENDANT:      The attorney had explained it

25    to me.




                         Transcriptions Plus II, Inc.
Case 1:18-cr-00419-BMC Document 83 Filed 04/30/19 Page 14 of 28 PageID #: 244



                                                                                14
                                    Proceedings

  1                THE COURT:     Okay.    It hasn't been translated,

  2   counsel?

  3                MR. MOTTOLA:     I explained it to her, your

  4   Honor, in my office through an interpreter, and again

  5   this morning with the interpreter that is seated beside

  6   my client.

  7                THE COURT:     Okay.    Ms. Qu, do you understand

  8   what the agreement says?

  9                THE DEFENDANT:      I do.

 10                THE COURT:     Okay.    And would you turn to the

 11   last page, please, and tell me if that is your signature

 12   there?

13                 THE DEFENDANT:      Correct.

 14                THE COURT:     Okay.    Does this agreement fully

 15   and accurately reflect your understanding of the

 16   agreement that you have with the government?

 17                THE DEFENDANT:      Yes.

 18                THE COURT:     Other than the promises that are in

 19   the agreement, has anyone made any other promise that has

 20   caused you to plead guilty here?

21                 THE DEFENDANT:      No.

 22                THE COURT:     Has anyone made any promise as to

 23   what your sentence will be?

 24                THE DEFENDANT:      No.

 25                THE COURT:     I want to briefly review with you




                         Transcriptions Plus II, Inc.
Case 1:18-cr-00419-BMC Document 83 Filed 04/30/19 Page 15 of 28 PageID #: 245



                                                                                15
                                    Proceedings

  1   the sentencing scheme that applies here.             The statute

  2   that you are accused of violating carries a minimum term

  3   of imprisonment of zero years but a maximum of up to ten

  4   years in prison.

  5               Do you understand that?

  6               THE DEFENDANT:       I do.

  7               THE COURT:      Okay.    Now there are in effect what

  8   are called sentencing guidelines and those guidelines are

  9   merely that; a guide to help the Court determine where

 10   within that zero to ten year range your sentence should

 11   fall.

 12               The guidelines are not mandatory but the Court

 13   is required to consider the guidelines along with all

 14   other relevant factors in determining what an appropriate

 15   sentence for you should be.

 16               Do you understand all of that?

 17               THE DEFENDANT:       Yes.

 18               THE COURT:      The important thing that you must

 19   understand is that until the time of sentencing when

 20   Judge Cogan is going to get what is called a presentence

 21   report which will be prepared by the probation department

 22   following your plea here, and the judge has an

 23   opportunity to hear from you, and to hear from your

 24   attorney, and to hear from the government, until that

 25   time, no one can promise you exactly what your sentence




                         Transcriptions Plus II, Inc.
Case 1:18-cr-00419-BMC Document 83 Filed 04/30/19 Page 16 of 28 PageID #: 246



                                                                                16
                                    Proceedings

  1   will be; not your attorney, not the government's

  2   attorney, not me, or even Judge Cogan until then.

  3               Do you understand that?

  4               THE DEFENDANT:       I do.

  5               THE COURT:      Okay.    Nevertheless, I am going to

  6   ask the government just to put on the record what your

  7   calculation of the guideline range would be based upon

  8   what we know today.

  9               MR. CAMPOS:      Your Honor, based on the evidence

 10   know today, the government estimates the guidelines as

 11   follows:    The government estimates that there would be a

 12   base offense level in this case at level 8, with a loss

 13   of more than $250,000 would add 12 points to the

 14   calculation, and that the infringing items were imported

 15   from overseas, would add another two points to the

 16   calculation and that would bring us to 22 points for the

17    offense level.

 18               If we subtract two points for acceptance of

 19   responsibility, that brings a range of imprisonment under

 20   the guidelines, assuming the defendant falls within

 21   category -- criminal history category one of 33 to 41

22    months.

 23               There's an additional point subtracted if the

 24   defendant pled guilty before April 2nd of this year,

 25   which would mean that the offense level would be a level




                         Transcriptions Plus II, Inc.
Case 1:18-cr-00419-BMC Document 83 Filed 04/30/19 Page 17 of 28 PageID #: 247



                                                                                17
                                    Proceedings

  1   19, and the corresponding guideline range of imprisonment

  2   would be of 30 to 37 months imprisonment, again assuming

  3   that the defendant falls within criminal history category

  4   one.

  5               That would be the government's estimate as to

  6   the guidelines, your Honor.

  7               THE COURT:      Okay.    And counsel, I understand

  8   from the plea agreement that you have, and your client

  9   have stipulated to that guidelines calculation.               Is that

 10   correct?

11                MR. CAMPOS:      Yes, your Honor.

12                THE COURT:      Okay.

13                So you understand, Ms. Qu, that the guideline

 14   estimate that the government just put on the record is

15    not binding on the Court or on the probation department.

 16   If for some reason, the Court or the probation department

 17   decides that the guideline range is different, you will

18    not be allowed to withdraw your guilty plea.

 19               Do you understand that?

20                THE DEFENDANT:       I do.

 21               THE COURT:      Okay.    You also understand that as

 22   a result of your plea here, you face removal or

 23   deportation back to your home country if you are not a

 24   citizen of the United States.

 25               Do you understand that?




                         Transcriptions Plus II, Inc.
Case 1:18-cr-00419-BMC Document 83 Filed 04/30/19 Page 18 of 28 PageID #: 248



                                                                                18
                                    Proceedings

  1               THE DEFENDANT:       I do.

  2               THE COURT:      Okay.    And nevertheless, you want

  3   to continue to plead guilty regardless of any immigration

  4   consequences, even if it means you will be deported from

  5   the United States.

  6               Is that what you wish to do?

  7               THE DEFENDANT:       Correct.

  8               THE COURT:      If for some reason you are not

  9   deported immediately upon completing any jail sentence

 10   that you are required to serve, you face a term of

 11   supervised release for as long as you remain in this

12    country.

13                Do you know what supervised release is?

 14               THE DEFENDANT:       I do.

 15               THE COURT:      Okay.    Basically, once you're

 16   released from jail, there may be certain restrictions

 17   placed on your freedom while you are here in the United

 18   States; reporting to a probation officer is one common

19    example.

 20               Do you understand that?

 21               THE DEFENDANT:       I do.

 22               THE COURT:      Okay. The important thing here is

 23   that you face a maximum term of supervised release of

 24   three years, and if you violate any of the conditions of

 25   supervised release, you can be sentenced up to two years




                         Transcriptions Plus II, Inc.
Case 1:18-cr-00419-BMC Document 83 Filed 04/30/19 Page 19 of 28 PageID #: 249



                                                                                19
                                    Proceedings

  1   in prison without getting any credit for the time that

  2   you previously served in prison, and without getting any

  3   credit for the time that you served successfully on

  4   supervised release up until the date that you committed

  5   the violation.

  6               Do you understand that?

  7               THE DEFENDANT:       I understand.

  8               THE COURT:      You also face a potential fine.

  9   The maximum fine that can be imposed as a result of your

 10   plea here is $2 million.

 11               Do you understand that?

12                THE DEFENDANT:       Yes.

 13               THE COURT:      And you will also have to pay

14    restitution.

 15               Does the government have some estimate of what

 16   that might be at this point?

 17               MR. CAMPOS:      At this point, your Honor, the

18    government doesn't have a reasonable estimate of that.

 19   We have not yet obtained all of the documentation from

20    the victim companies.

 21               THE COURT:      So, the amount of restitution that

 22   you will be ordered to pay is something that the Court

23    will determine at a later date.

 24               Do you understand that?

25                THE DEFENDANT:       I do.




                         Transcriptions Plus II, Inc.
Case 1:18-cr-00419-BMC Document 83 Filed 04/30/19 Page 20 of 28 PageID #: 250



                                                                                20
                                    Proceedings

  1               THE COURT:      Okay.    And you understand though

  2   that whatever that is, you will be required to pay it.

  3               Do you understand that?

  4               THE DEFENDANT:       I do.

  5               THE COURT:      Okay.    You also must pay a $100

  6   special assessment.

  7               Do you understand that, as well?

  8               THE DEFENDANT:       Yes.

  9               THE COURT:      Okay.    And then the plea agreement

 10   also provides that you have consented to the entry of a

11    forfeiture money judgment in the amount of $90,000.

 12               Do you understand that?

13                THE DEFENDANT:       I know.

 14               THE COURT:      Okay.    And that amount must be paid

15    no later than seven days prior to your sentencing date.

16                THE DEFENDANT:       I know.

 17               THE COURT:      Okay.    And you understand that

 18   you've consented to this amount and that you have agreed

 19   to assist the government in effectuating that payment,

 20   and you're not going to file any claims or assist anyone

21    else in filing a claim to get that money.

 22               Do you understand that?

 23               THE DEFENDANT:       Yeah.     I'm willing to do that.

 24               THE COURT:      Okay.    You understand that if you

 25   don't, that's considered a breach of the plea agreement,




                         Transcriptions Plus II, Inc.
Case 1:18-cr-00419-BMC Document 83 Filed 04/30/19 Page 21 of 28 PageID #: 251



                                                                                21
                                    Proceedings

  1   and the government could bring additional charges against

  2   you.

  3                Do you understand that?

  4                THE DEFENDANT:      I do.

  5                THE COURT:     In the plea agreement, you've also

  6   agreed that you will disclose all of your assets to the

  7   government on a financial statement 60 days before the

  8   date of sentencing.       Again, a failure to inform the

  9   government of your assets would be a breach of the plea

10    agreement.

 11                Do you understand that, as well?

12                 THE DEFENDANT:      I do.

 13                THE COURT:     And you've given up any right that

 14   you have to notice, and a jury trial on the entry of this

 15   forfeiture money judgment.

 16                Do you understand that, as well?

17                 THE DEFENDANT:      I understand.

 18                THE COURT:     Okay.    Finally, you have the right

 19   to appeal your conviction if you believe that your guilty

 20   plea here is somehow unlawful or involuntary or there was

 21   some other fundamental defect in these proceedings that

 22   was not waived by your plea.

 23                You also have a statutory right to appeal your

 24   sentence under certain circumstances if you believe that

25    your sentence is contrary to law.




                         Transcriptions Plus II, Inc.
Case 1:18-cr-00419-BMC Document 83 Filed 04/30/19 Page 22 of 28 PageID #: 252



                                                                                22
                                    Proceedings

  1                However, in the plea agreement you've agreed

  2   that you will not file an appeal or otherwise challenge

  3   your conviction or your sentence so long as the Court

  4   imposes a term of imprisonment of 41 months or less.

  5                Do you understand that?

  6                THE DEFENDANT:      I understand.

  7                THE COURT:     Counsel, is there anything else in

  8   the plea agreement that I need to review with the

  9   defendant?

 10                MR. CAMPOS:     I don't think so, your Honor.

 11                THE COURT:     Okay.

 12                MR. MOTTOLA:     No, your Honor.

 13                THE COURT:     Ms. Qu, do you have any questions

 14   that you would like to ask me about the charge or your

 15   rights or the plea agreement or anything else before we

 16   proceed?

 17                THE DEFENDANT:      No.

 18                THE COURT:     Are you ready to plead at this

 19   time?

 20                THE DEFENDANT:      Yes.

 21                THE COURT:     Counsel, do you know of any reason

 22   why the defendant should not plead guilty?

 23                MR. MOTTOLA:     No, your Honor.

 24                THE COURT:     Are you aware of any viable legal

 25   defense to the charges?




                         Transcriptions Plus II, Inc.
Case 1:18-cr-00419-BMC Document 83 Filed 04/30/19 Page 23 of 28 PageID #: 253



                                                                                23
                                    Proceedings

  1               MR. MOTTOLA:       No, your Honor.

  2               THE COURT:      All right.     Xue Wei Qu, what is

  3   your plea to Count 2 of indictment 18-cr-419, guilty --

  4   no?

  5               MR. CAMPOS:       It's Count 1, your Honor.

  6               MR. MOTTOLA:       Count 1.

  7               THE COURT:      What did I say?      Oh, I am sorry.

  8   Let me go back.      Sorry.    Let me start over again.

  9               So, Ms. Xu Wei Qu, what is your plea to Count 1

 10   of indictment 18-cr-419, guilty or not guilty?

 11               THE DEFENDANT:       Guilty.

 12               THE COURT:      Are you making this plea of guilty

 13   voluntarily and of your own free will?

14                THE DEFENDANT:       Correct.

 15               THE COURT:      Has anyone threatened or forced you

 16   to plead guilty?

 17               THE DEFENDANT:       No.

 18               THE COURT:      Has anyone made any promise to you

 19   what your sentence will be?

 20               THE DEFENDANT:       No.

 21               THE COURT:      All right.

 22               I read the charge to you a few minutes ago.               I

 23   want you to tell me in your own words what happened

 24   between April 2011, and December 2016, in connection with

 25   this agreement that you had to traffic in these goods




                         Transcriptions Plus II, Inc.
Case 1:18-cr-00419-BMC Document 83 Filed 04/30/19 Page 24 of 28 PageID #: 254



                                                                                24
                                    Proceedings

  1   with counterfeit marks.        Tell me what you did.

  2               THE DEFENDANT:       From 2011 to 2016, I went to a

  3   storage in Queens, to deliver some goods for someone

  4   else, and then I also got some goods, so that I sell them

  5   for myself, and I also know these bags were fake.               And I

  6   also know that I am culpable also.

  7               THE COURT:      Okay.    And when you said bags, you

  8   mean handbags or wallets?         What was the merchandise?

  9               THE DEFENDANT:       It's handbags.

 10               THE COURT:      Okay.    And when you said they were

 11   fake, that they had trademarks on them to indicate that

 12   they were made by a particular manufacturer but you knew

13    they were not made by that.

 14               THE DEFENDANT:       Correct, they were Louis

15    Vuitton, and MK handbags.

 16               THE COURT:      And you knew they weren't real

17    Louis Vuitton and real MK handbags, right?

18                THE DEFENDANT:       Correct.

 19               THE COURT:      Okay.    Does the government want me

20    to ask her any further questions?

 21               MR. CAMPOS:      I think, your Honor, just among

 22   the goods, the Louis Vuitton and Michael -- the MK goods,

 23   that the defendant trafficked in, in Queens, she helped

 24   others get -- unload shipping containers that were

 25   imported in from China.        The reason I ask this is one of




                         Transcriptions Plus II, Inc.
Case 1:18-cr-00419-BMC Document 83 Filed 04/30/19 Page 25 of 28 PageID #: 255



                                                                                25
                                    Proceedings

  1   the guideline points that I had brought out.

  2                I believe that -- so the question is among the

  3   things that she dealt with, did she also unload -- help

  4   to unload and distribute the fake goods from shipping

  5   containers brought in from China.

  6                THE COURT:     Do you understand what the

  7   government is asking.        And the government wants to know

  8   if you helped other people unload shipping containers

  9   from China, which contained these fake goods.

 10                THE DEFENDANT:      I did not import them from

 11   China.    I just went to a friend's storage to get some of

12    the goods.

 13                THE COURT:     Did you know that they had come

14    from China?

15                 THE DEFENDANT:      I did.

 16                THE COURT:     Okay.    Does that -- I think that's

17    good enough for what you're --

18                 THE DEFENDANT:      I agree.

19                 THE COURT:     Okay.    All right.

 20                Counsel, anything else you think I should ask

 21   her?

22                 MR. MOTTOLA:     No, your Honor.

23                 THE COURT:     All right.

 24                Based on the information given to me, I find

 25   that the defendant is acting voluntarily, fully




                         Transcriptions Plus II, Inc.
Case 1:18-cr-00419-BMC Document 83 Filed 04/30/19 Page 26 of 28 PageID #: 256



                                                                                26
                                    Proceedings

  1   understands her rights and the consequences of her plea

  2   and that there is a factual basis for the plea.

  3               I will, therefore, recommend to Judge Cogan

  4   that he accept your plea of guilty to Count 1.

  5               What happens now is that you're going to be

  6   meeting with someone from the probation department to

  7   prepare the presentence report that we talked about a

  8   little bit earlier.       I urge you to cooperate with them,

  9   obviously with counsel's advice.

 10               Right now, we have a date set for sentencing of

 11   July 9th at 10 a.m. before Judge Cogan.             If for some

 12   reason that doesn't work for counsel or the defendant,

 13   you need to get in touch with Judge Cogan's case manager

14    about the date, okay?

15                MR. MOTTOLA:      Yes.

 16               THE COURT:      Okay.    And I take it that the

 17   defendant is out on bond.         She is to remain out on bond

18    pending sentence.       Is that --

 19               MR. CAMPOS:      The government is not making any

20    application to change the bond conditions.

 21               THE COURT:      Okay.    So whatever bond conditions

 22   you've been subjected to, Ms. Qu, are still in effect,

23    and you must comply.

 24               Do you understand that?

25                THE DEFENDANT:       I do.




                         Transcriptions Plus II, Inc.
Case 1:18-cr-00419-BMC Document 83 Filed 04/30/19 Page 27 of 28 PageID #: 257



                                                                                27
                                    Proceedings

  1               THE COURT:      Okay.    All right.     Anything else?

  2               MR. CAMPOS:      Not from the government.

  3               THE COURT:      All right.     Thank you.

  4               MR. MOTTOLA:      Thank you.

  5                      (Matter concluded)

  6                            -o0o-

  7

  8

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                         Transcriptions Plus II, Inc.
Case 1:18-cr-00419-BMC Document 83 Filed 04/30/19 Page 28 of 28 PageID #: 258



                                                                                28
                  C    E    R    T    I   F    I    C    A    T    E



                  I, LINDA FERRARA, hereby certify that the

     foregoing transcript of the said proceedings is a true

     and accurate transcript from the electronic sound-

     recording of the proceedings reduced to typewriting in

     the above-entitled matter.



                  I FURTHER CERTIFY that I am not a relative or

     employee or attorney or counsel of any of the parties,

     nor a relative or employee of such attorney or counsel,

     or financially interested directly or indirectly in this

     action.



                  IN WITNESS WHEREOF, I hereunto set my hand this

     30th day of April, 2019.




                                      AAERT CET 656
                                      Transcriptions Plus II, Inc.




                           Transcriptions Plus II, Inc.
